Citation Nr: 0730075	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  07-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected residuals of left shoulder injury.

2.  Entitlement to a total disability rating based individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

According to the most recent rating decision issued in July 
2006, the veteran had active service from April 1980 to 
August 1980 and from September 9, 1991 to September 13, 1991.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reflects that the veteran requested a Travel Board 
hearing in his February 2007 VA Form 9.  The RO subsequently 
sent correspondence to the veteran advising him of his 
hearing options and the veteran elected to participate in a 
teleconference hearing in lieu of an in-person hearing in 
February 2007.  The veteran's videoconference hearing was 
then scheduled for October 26, 2007.  However, the Des Moines 
RO received correspondence from the veteran dated in 
September 2007 wherein the veteran advised the RO that he 
would be moving to Phoenix on October 1, 2007 and requested 
that his video hearing be rescheduled at the Phoenix RO.  
Thus, this case must be remanded to the Des Moines RO in 
order that the claims folder may be returned and RO 
jurisdiction may be permanently transferred to Phoenix, as 
requested by the veteran.     

Accordingly, the case is REMANDED for the following action:

The Des Moines RO should permanently 
transfer the veteran's claims folder to 
the RO in Phoenix, Arizona.  Thereafter, 
the Phoenix RO should schedule the veteran 
for a videoconference hearing before a 
Veterans Law Judge at the next available 
opportunity.  

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



